Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 6/3/19 was considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Jiang on 6/2/21.

The application has been amended as follows: 
1.  (Currently Amended) A zoom lens comprising, in an order from a first side of the zoom lens toward a second side of the zoom lens:
a first lens group with a negative refractive power, a second lens group with a positive refractive power, and a third lens group with a positive refractive power;
wherein:
the first lens group, the second lens group, and the third lens group are configured such that, when the zoom lens changes from a wide angle end to a telephoto end, a spacing between the first lens group and the second lens group is reduced, and a spacing between the second lens group and the third lens group changes;

a ratio of a focal length of the first lens group [[over]] to a wide-angle-end focal length of the zoom lens 

2.  (Currently Amended) The zoom lens of claim 1, wherein:
the second lens group includes an aspheric lens with a positive refractive power and two doublets arranged between the aspheric lens and the second side of the zoom lens, each of the two doublets including a positive lens;
an Abbe number of the positive lens of each of the two doublets is larger than 60; and
a ratio of a focal length of the second lens group [[over]] to the wide-angle-end focal length of the zoom lens is larger than 1.3 and smaller than 2.6.

7.  (Currently Amended) The zoom lens of claim 2, wherein:
the second lens group includes, in an order from the first side toward the second side, a first lens sub-group, an aperture, and a second lens sub-group; and
a ratio of a spacing between a surface closest to the first side and a surface closest to the second side in the first lens sub-group [[over]] to a spacing between a surface closest to the first side and a surface closest to the second side in the second lens group is smaller than 0.35.

12.  (Currently Amended) The zoom lens of claim 1, wherein:
the second lens group includes, in an order from the first side toward the second side, a first lens sub-group, an aperture, and a second lens sub-group; and
a ratio of a spacing between a surface closest to the first side and a surface closest to the second side in the first lens sub-group [[over]] to a spacing between a surface closest to the first side and a surface closest to the second side in the second lens group is smaller than 0.35.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a zoom lens comprising, in an order from a first side of the zoom lens toward a second side of the zoom lens: a first lens group with a negative refractive power, a second lens group with a positive refractive power, and a third lens group with a positive refractive power; wherein: the first lens group, the second lens group, and the third lens group are configured such that, when the zoom lens changes from a wide angle end to a telephoto end, a spacing between the first lens group and the second lens group is reduced, and a spacing between the second lens group and the third lens group changes; the first lens group includes, in an order from the first side toward the second side, a first lens, a second lens, a third lens, and a fourth lens, refractive powers of the first lens, the second lens, and the third lens being negative, a refractive power of the fourth lens being positive, and Abbe numbers of the first lens, the second lens, and the third lens being larger than 60; and meeting the range of values of the ratio as claimed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawana (US20070229976) teaches an embodiment with a negative first lens group with two lenses with abbe numbers greater than 60 in a -++ lens group configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH